Citation Nr: 1625400	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disorder and emphysema.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an October 2015 decision, the Board in part reopened and remanded the claims for service connection for bilateral hearing loss and a lung condition for further development.  A February 2016 rating decision granted service connection for bilateral hearing loss.  Thus, that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand, the Board requested a VA examination to ascertain the nature and etiology of the Veteran's current lung disability.  The examiner was asked to provide opinions as to whether the Veteran's current lung disability was caused or aggravated by service, including his duties as a mechanic and welder, or caused or aggravated by his presumed exposure to herbicides (Agent Orange).  In rendering the opinions, the examiner was asked to discuss a December 2004 opinion by the Veteran's VA primary care physician that the Veteran's lung condition was due to chemical exposure or Agent Orange.

The Veteran underwent a VA examination in December 2015.  While the examiner provided opinions on whether the Veteran's chronic obstructive pulmonary disease was related to service, the examiner did not discuss the December 2004 opinion.  Thus, the AOJ should obtain an addendum that addresses the above, in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The examiner also did not provide an opinion on whether the Veteran's previously diagnosed emphysema was related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion on that matter should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims folder to be reviewed by the examiner who conducted the December 2015 VA examination for an addendum.  The examiner should provide opinions as to the following: 

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic obstructive pulmonary disease was caused or aggravated by service, including his duties as a mechanic and welder, and his presumed exposure to herbicides (Agent Orange).  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's previously diagnosed emphysema was caused or aggravated by service, including his duties as a mechanic and welder, and his presumed exposure to herbicides (Agent Orange).  If the examiner finds that the prior diagnosis of emphysema was not warranted, then the examiner should so state and provide a rationale for that finding.

In rendering these opinions, the examiner should discuss the December 2004 opinion provided by the Veteran's VA primary care physician that the Veteran's lung condition was due to chemical exposure or Agent Orange.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

